                 Case 2:19-cr-00185-MCE Document 37 Filed 06/17/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ROGER YANG
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                             2:19-CR-00185-MCE
12                   Plaintiff,
                                                           PRELIMINARY ORDER OF FORFEITURE
13          v.
14   TYLER SHAYNE NELSON,
15                   Defendant.
16
17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Tyler Shayne Nelson, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.       Pursuant to 18 U.S.C. § 2253(a), defendant Tyler Shayne Nelson’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according to
21 law:
22                   a.      a gray LG smartphone,
                     b.      a black HP laptop, SN: CND44274, and
23                   c.      a Gateway laptop, SN: 85012681325.
24          2.       The above-listed property was used or intended to be used to commit or to promote the
25 commission of a violation of 18 U.S.C. § 2251(a).
26          3.       Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to
27 seize the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals
28
                                                         1
29                                                                              Preliminary Order of Forfeiture

30
                 Case 2:19-cr-00185-MCE Document 37 Filed 06/17/21 Page 2 of 2



 1 Service, in its secure custody and control.
 2          4.       a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n) and Local Rule

 3 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the
 4 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney
 5 General may direct shall be posted for at least 30 consecutive days on the official internet government
 6 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct
 7 written notice to any person known to have alleged an interest in the property that is the subject of the order
 8 of forfeiture as a substitute for published notice as to those persons so notified.
 9                   b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the first
11 day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within
12 thirty (30) days from receipt of direct written notice, whichever is earlier.
13          5.       If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be
15 addressed.
16          IT IS SO ORDERED.

17 Dated: June 16, 2021
18

19
20
21
22
23
24
25
26
27
28
                                                            2
29                                                                                   Preliminary Order of Forfeiture

30
